             Case 2:18-cv-01221-CMR Document 25 Filed 05/11/20 Page 1 of 5




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    KENNETH WILLIAMS and ASHLEY
    EDMUNDS,
                                                                      CIVIL ACTION NO. 18-1221
                           Plaintiffs,
                  v.
    DETECTIVE JAMES VINTER, et al.,
                           Defendants.

                                      MEMORANDUM OPINION

Rufe, J.                                                                                  May 11, 2020

           Pro se Plaintiffs Kenneth Williams and Ashley Edmunds filed suit under 42 U.S.C.

§ 1983 against twelve police officers asserting violations under the Fourth and Fourteenth

Amendments of the United States Constitution.1 Plaintiffs were granted leave to proceed in

forma pauperis, with service by the United States Marshals Service. For service to be made,

Plaintiffs had to complete a USM-285 form for each Defendant, which included the address at

which the Marshals Service could effect service. Although several Defendants were served, the

Marshals Service returned the summonses as unexecuted as to Detective Cassel, Corporal

Schurr, Detective Naber, Detective Feilder, Sergeant Kropp, and Officer Orapeza because the

provided addresses were incorrect. The Court therefore ordered Plaintiffs to show cause why

these Defendants should not be dismissed for failure to prosecute.2




1
    Doc. No. 7.
2
 Doc. No. 12. The Court issued two show-cause orders. The first was returned as undeliverable as to Plaintiff
Williams, because he had been transferred to a different prison without notifying the Court. Through the
Pennsylvania Department of Corrections’ inmate locator, the Court determined the current address and issued a
second order. Doc. No. 14.
             Case 2:18-cv-01221-CMR Document 25 Filed 05/11/20 Page 2 of 5




           On March 11, 2019, Williams filed a Motion for Extension of Time.3 Recognizing that

Williams’s USM-285 forms were returned unexecuted because he had incorrectly listed all of the

Defendants as employed by the Montgomery County Detective Bureau/Montgomery County

District Attorney’s Office, the Court directed the served Defendants’ attorney to provide a status

report “as to the employment and/or relationship of the unserved Defendants in this case, if

known.”4 Defense counsel complied with this order, listing the last known employing agency for

the unserved Defendants.5

           In the meantime, the served Defendants, Detectives James Vinter, Vincent Fuentes, and

Iran Milan, and Officers James Wood, Jr., Mark Minzola, and John Pendell, filed a motion to

dismiss the claims against them.6 Plaintiffs did not file any response to the motion, which the

Court granted after fully considering the merits of the alleged claims.7 The Court granted

Plaintiffs leave to file an Amended Complaint by August 19, 2019.8 However, because the claim

raised by Plaintiff Williams concerned a separate incident from that of Plaintiff Edmunds, the

Court also ordered Plaintiffs to show cause by July 31, 2019 why their claims should not be in

separate complaints moving forward.9 On August 16, 2019, copies of the Court’s memorandum

opinion and orders were returned as undeliverable to Edmunds based on her provided address.10




3
    Doc. No. 15.
4
    Doc. No. 16.
5
    Doc. No. 17.
6
    Doc. No. 9.
7
    Mem. Op. [Doc. No. 18].
8
    Doc. No. 19.
9
    Doc. No. 20.
10
     Doc. No. 21. The docket reflects that this was the first time that any mail was undelivered to Edmunds.



                                                            2
             Case 2:18-cv-01221-CMR Document 25 Filed 05/11/20 Page 3 of 5




When Plaintiffs both failed to respond to the Court’s order or file an Amended Complaint, the

claims against the served Defendants were dismissed.11

           In a final attempt to permit Plaintiffs to pursue their case, the Court ordered the Clerk of

Court to send six USM-285 forms to each Plaintiff and ordered each Plaintiff to complete the

forms as to the unserved Defendants using the employment information that counsel for the

served Defendants had provided as directed.12 The Court explained that “[f]ailure to comply with

returning the forms to the Clerk of Court and filing them on the docket may result in dismissal of

their claims against these Defendants, and dismissal of [Plaintiffs’] case for failure to prosecute

without further notice.”13 The Court’s orders were again returned as undeliverable to Edmunds,14

and Williams has not returned any of the USM-285s.

           Given Plaintiffs’ inaction, the Court must determine whether it is appropriate to dismiss

the case. “A district court has the authority to dismiss a suit sua sponte for failure to prosecute by

virtue of its inherent powers and under Federal Rule of Civil Procedure 41(b).”15 In determining

whether the harsh sanction of dismissal is appropriate where the Plaintiff has failed to prosecute,

the Court weighs the following six factors:

           (1) the extent of the party’s personal responsibility; (2) the prejudice to the
           adversary caused by the failure to meet scheduling orders and respond to
           discovery; (3) a history of dilatoriness; (4) whether the conduct of the party or the
           attorney was willful or in bad faith; (5) the effectiveness of sanctions other than
           dismissal, which entails an analysis of alternate sanctions; and (6) the
           meritoriousness of the claims or defenses.16


11
     Doc. No. 23.
12
     Doc. No. 22.
13
     Id.
14
     Doc. No. 24.
15
  Azubuko v. Bell Nat. Org., 243 F. App’x 728, 729 (3d Cir. 2007) (citing Link v. Wabash R.R. Co., 370 U.S. 626,
630–31 (1962)).
16
     Poulis v. State Farm Fire & Cas. Co., 747 F.2d 863, 868 (3d Cir. 1984) (emphasis omitted).



                                                           3
             Case 2:18-cv-01221-CMR Document 25 Filed 05/11/20 Page 4 of 5




           Plaintiffs have each repeatedly failed to prosecute this case, as recounted above.

Edmunds has not taken any action in the case since Plaintiffs filed their joint complaint in May

2018, and Williams has not taken any action since his motion requesting an extension of time in

March 2019. The remaining Defendants have not been served because Plaintiffs have not

provided the Marshals Service with properly completed USM-285 forms. Moreover, Plaintiffs

failed to file any responses to the served Defendants’ motion to dismiss, failed to either amend

their claims or show cause as to why their claims should not be in separate complaints, and failed

to notify the Court of their current addresses.17

           Although “not all of the Poulis factors need be satisfied in order to dismiss a complaint,”

here, all six factors weigh in favor of dismissal.18 First, because Plaintiffs are proceeding pro se,

they are solely responsible for the failure to prosecute this case.19 Second, Defendants are

prejudiced by Plaintiffs’ failure to prosecute their case, as such inaction “frustrates and delays

the resolution of this action.”20 Third, the docket reflects that it has been more than a year since

either Plaintiff has taken action in this case. Fourth, because the Court warned that failure to

return the USM-285 forms could result in dismissal of the case, the Court can only conclude that

Plaintiffs’ failure to comply was not accidental but reflects a willful disregard for the Court’s

instructions.21 Fifth, without any communication from Plaintiffs, even to the extent of



17
  The Court notes that in the order granting Plaintiffs’ Motions to Proceed In Forma Pauperis, the Court expressly
notified Plaintiffs that it is their responsibility to notify the Clerk’s Office when there is an address change. See Doc.
No. 6 at 3; see also McLaren v. New Jersey Dep’t of Educ., 462 F. App’x 148, 149 (3d Cir. 2012) (holding that
dismissal is appropriate when a plaintiff failed to provide the district court with an accurate mailing address);
Thomas v. City of Philadelphia, No. 19-90, 2020 WL 586993, at *2 (E.D. Pa. Feb. 6, 2020).
18
  Mindek v. Rigatti, 964 F.2d 1369, 1373 (3d Cir. 1992) (citing C.T. Bedwell & Sons, Inc. v. Int’l. Fidelity Ins. Co.,
843 F.2d 683, 696 (3d Cir. 1988)); see also Ware v. Rodale Press, Inc., 322 F.3d 218, 221 (3d Cir. 2003).
19
     See Emerson v. Thiel Coll., 296 F.3d 184, 190 (3d Cir. 2002).
20
     Hicks v. Feeney, 850 F.2d 152, 156 (3d Cir. 1988).
21
  The Court warned Plaintiffs that the failure to properly complete the USM-285 forms could result in dismissal of
the case both in the order granting Plaintiffs’ Motions to Proceed In Forma Pauperis, see Doc. No. 6 at 2, and in the


                                                            4
             Case 2:18-cv-01221-CMR Document 25 Filed 05/11/20 Page 5 of 5




completing the forms necessary to allow service on the remaining Defendants, the case cannot

proceed at this time.22 Sixth, the reasons stated in the Court’s Memorandum Opinion dismissing

the claims against the served Defendants would also apply to the unserved Defendants. Thus,

upon balancing the Poulis factors and considering that without Plaintiffs’ participation there are

no appropriate alternative sanctions, the Court will dismiss the case without prejudice.23

           An order will be entered.




Court’s August 2019 order requiring both Plaintiffs to properly complete the USM-285 forms with the information
provided by served Defendants’ counsel. See Doc. No. 22 at 2.
22
     See Guyer v. Beard, 907 F.2d 1424, 1430 (3d Cir. 1990).
23
     See Briscoe v. Klaus, 538 F.3d 252, 262–63 (3d Cir. 2008).



                                                           5
